Citation Nr: 9923795	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating action, in 
which the RO denied the veteran's claims of service 
connection for peripheral neuropathy, contended to be 
secondary to Agent Orange exposure, and diabetes mellitus.  
The veteran filed an NOD that same month, May 1997, and an 
SOC was issued by the RO in June 1997.  In July 1997, the 
veteran testified before a hearing officer at the VARO in 
Winston-Salem.  A supplemental statement of the case was 
issued in August 1997.  The veteran filed a substantive 
appeal in September 1997.  

The Board notes that in a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) submitted by the 
veteran in September 1996, a claim was filed, besides those 
currently on appeal, for service connection for amputation of 
the right foot, secondary to peripheral neuropathy.  A 
specific decision with respect to this claim has not been 
taken, and while not presently on appeal, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. The veteran's assertion that his peripheral neuropathy had 
its onset in service, and is due to Agent Orange exposure, 
is not supported by any medical evidence.  

4. Service medical records do not reflect treatment or 
findings for diabetes mellitus.  

5. The veteran was first reportedly diagnosed with diabetes 
mellitus in 1980.  

6. There is no medical opinion of record relating the 
veteran's diabetes mellitus to active service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5107(a) (West1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects no 
complaints, findings, or diagnoses for peripheral neuropathy 
or diabetes mellitus.  

In September 1996, the veteran submitted a VA Form 21-526 to 
the RO, in which he filed, inter alia, claims of service 
connection for peripheral neuropathy, claimed as secondary to 
Agent Orange exposure, and diabetes mellitus.  In addition to 
his application, the veteran submitted medical evidence in 
support of his claims.  This included a NCDVA Form-1A 
(Medical Statement for Consideration for Aid and Attendance); 
a statement from Pierre Girard, M.D., dated in May 1996; a 
statement from Robert Humble, M.D., dated in August 1996; a 
statement from Rosamuel Dawkins, M.D., dated in October 1995; 
a VA Agent Orange medical examination, dated in November 
1994; VA medical center (VAMC) Salisbury treatment records, 
dated in September and November 1994; and a Mercy Hospital 
operative note, dated in August 1996.  

In summary, these medical statements and records reflected 
the veteran's treatment and diagnosis for diabetes mellitus, 
retinopathy, peripheral neuropathy, osteomyelitis, in 
addition to a Symes amputation of the right lower extremity.  
In particular, the veteran was reported to have been 
diagnosed with diabetes mellitus in 1980, and to suffer from 
neuropathy in his hands and lower extremities due to his the 
disease.  

In February 1997, the RO received treatment records from 
Mercy Hospital, dated in July and August 1996.  These records 
noted the veteran's treatment for chronic osteomyelitis of 
the right foot; diabetes mellitus; amputation of the right 
second, third, fourth, and fifth toes; and debridement of a 
chronic ulcer of the right foot.  

In July 1997, the veteran testified before a hearing officer 
at the VARO in Winston-Salem.  Under questioning, the veteran 
reported that doctors had theorized that the onset of his 
diabetes mellitus might have been earlier than 1980, but that 
the veteran's other physical problems, including his drug 
abuse, might have hindered an earlier diagnosis of the 
disease.  The veteran testified that he had experienced 
during and following service, a real thirst for soda, and 
that he would eat a great deal of food, but wouldn't gain any 
weight.  He also testified that while he was diagnosed in 
1980 with diabetes mellitus, he had had an aching and 
numbness in his hands and feet for years.  

That same month, July 1997, the veteran submitted a statement 
from Dr. Dawkins, dated in December 1996.  Dr. Dawkins noted 
that the veteran had been homebound since his hospitalization 
in April 1996 for an amputation of his right foot.  In 
addition, she noted that the veteran had also been diagnosed 
with diabetes mellitus and PVD (peripheral vascular disease).  

In October 1997, the veteran underwent an Aid & 
Attendance/Housebound examination for VA purposes.  Following 
a clinical evaluation, the examiner's diagnosis included 
insulin dependent diabetes mellitus, as well as peripheral 
neuropathy of the hands and lower extremities bilaterally.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for diabetes 
mellitus, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing peripheral 
neuropathy, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1998).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The veteran served with the U.S. Army during the Vietnam era, 
and was noted on his DD-214 to have received the Vietnam 
Campaign Medal and the Vietnam Service Medal.  While the 
veteran is currently diagnosed with peripheral neuropathy, 
the disease was diagnosed a number of years after his service 
in Vietnam.  As noted above, for purposes of service 
connection based on a presumptive basis, the onset of 
peripheral neuropathy must have occurred within weeks or 
months after exposure to a herbicide agent, and resolve 
within two years of date of onset.  In the veteran's case, 
the medical evidence reflects that peripheral neuropathy 
developed as a result of the veteran's diabetes mellitus, 
which was reportedly first diagnosed in 1980.  The evidence 
also shows the condition has not resolved.  

This disability clearly does not fit the description of 
peripheral neuropathy for which service connected may be 
presumed under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the veteran is not entitled to any presumption 
that his peripheral neuropathy is etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt v. 
West, 12 Vet.App. 164, 168 (1999), wherein the Court stated 
that "neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of Caluza where the 
veteran has not developed a condition enumerated in either 38 
U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disability to his 
service in general, or to Agent Orange or other herbicide 
exposure in particular, in service.  The veteran has 
contended that he served in areas of Vietnam that were 
sprayed with Agent Orange.  Service medical records are 
silent for complaints, findings, or diagnoses of peripheral 
neuropathy.  In addition, there is no medical opinion of 
record, establishing that the veteran's peripheral neuropathy 
was incurred in service, as a result of Agent Orange 
exposure, or otherwise.  Furthermore, a statement from Dr. 
Girard noted that the veteran's neuropathy was a result of 
his diabetic condition.  

Therefore, based on the lack of medical findings linking the 
veteran's peripheral neuropathy to his service in Vietnam, 
the Board concludes that the veteran has failed to satisfy 
the threshold requirement for presenting a well-grounded 
claim as set forth by the Court in Caluza, above.  The 
veteran has failed to present evidence that directly links 
his peripheral neuropathy, claimed as secondary to Agent 
Orange exposure, to active service.  

With respect to diabetes mellitus, following a review of the 
evidence, we find the veteran has not submitted a well-
grounded claim of service connection for diabetes mellitus.  
In reaching this conclusion, we note that the veteran's 
service medical records do not reveal any findings or a 
diagnosis indicative of diabetes mellitus.  The veteran was 
first reportedly diagnosed with the disease in 1980, 11 years 
following his separation from active service, and there is no 
medical opinion of record which relates the disease to active 
service.  Furthermore, the veteran has failed to establish 
through medical evidence that the disease manifested itself 
to a compensable degree within one year of his separation 
from service.  Therefore, service connection may not be 
granted under a direct basis, or under the one-year 
presumption exception.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that where evidence shows that a veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition, service 
connection may be established under the provisions of 
38 C.F.R. § 3.303(b).  In such a case, the evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet.App. 488, 
495 (1997).  Furthermore, a claim may still be well grounded 
on the basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  In this instance, as noted above, there 
was no diagnosis of diabetes mellitus made during service, 
and the first reported post-service diagnosis was not made 
until 1980, 11 years following the veteran's separation from 
service.  Furthermore, there is no medical opinion of record 
that relates the disease to active service.  Therefore, this 
section is not supportive of the veteran's claim.  

Under the circumstances of this case, the Board concludes 
that under the applicable law as interpreted in the Caluza 
precedent, above, the veteran has not met the initial burden 
of presenting evidence of a well-grounded claim for service 
connection for peripheral neuropathy, claimed as secondary to 
Agent Orange exposure, or for service connection for diabetes 
mellitus.  

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claims of service connection, 
our decision must be based upon competent medical testimony 
or documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's peripheral neuropathy or diabetes mellitus is 
service-related.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for service connection for peripheral neuropathy, 
contended to be secondary to Agent Orange exposure, or to 
reopen his claim for service connection for diabetes 
mellitus, regardless of the fact that the disabilities are 
not currently shown to be service connected.  Such evidence 
would need to show, through competent medical evidence, that 
a current disability "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim of service 
connection for peripheral neuropathy, contended to be 
secondary to Agent Orange exposure, and the claim for service 
connection for diabetes mellitus, must be denied.  See Epps 
v. Gober, supra.


ORDER

1. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, 
is denied.  

2. Entitlement to service connection for diabetes mellitus is 
denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

